DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontal axis of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Reference numerals 28 is used for both a main retractor down press zone (description of the references in the figures) and a horizontal axis (paragraph [0009]).  
Appropriate correction is required.
Claim Interpretation
Regarding “wherein said vaginal arm carries the main retractor block and pull-down mechanism” in claim 1, the examiner understands “carries” to mean “to move while supporting” or “to sustain the weight or burden of” (see https://www.merriam-webster.com/dictionary/carries, last visited August 31, 2022).  Thus, the vaginal arm supports the weight of the retractor block and pull-down mechanism.
Regarding “soft pillows are available at the urethral opening (10)” in claim 5, the examiner understands “available” to mean “present” (see https://www.merriam-webster.com/dictionary/available, last visited August 31, 2022).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pull-down mechanism (6)” in claim 1; “gear locking mechanism” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4, 5, 8, 16, 18, 19, and 21 are objected to because of the following informalities:  
Regarding claims 4 and 5, “a patient” is used, though “the patient” was previously used in claim 3.  Applicant should consistently use one of “a patient” or “the patient” after the first introduction of “a patient”.  
Regarding claim 8, “the said main retractors” should be either “the main retractors” or “said main retractors”. 
Regarding claim 16, “the bodies” should be “bodies” as they have not previously been introduced in the claims.  Additionally, “retactors” should be “retractors”.    
Regarding claim 18, “the vertical sides” should be “vertical sides” as they have not previously been introduced in the claims.
Regarding claim 19, “wherein the said system” should either be “wherein the system” or “wherein said system”.  
Regarding claim 21, “the arm (7) should be “the vaginal arm (7)”.  Additionally, “a table (5)” should be “the table (5)”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 20, the specification states that the vaginal arm (7) is configured to maintain support from a back region of a patient by having an extended length as part of a replacement for the pull-down mechanism (6) (see paragraph 11 of the present application and paragraph 60 of the publication of the present application).  Thus, one of ordinary skill in the art would not understand the inventors as, at the time of filing of the present application, having possession of an invention that includes both the pull-down mechanism 6 and the extended length vaginal arm 7.  Similarly, regarding claim 21, a system including a screw, installed onto the vaginal arm 7 and a nut, installed onto a table 5 in order to maintain approach of main retractor back to the vaginal arm is shown as a replacement for the pull-down mechanism 6 (see Fig. 15 and paragraph 6 of the present application and paragraph 55 of the publication of the present application).  Thus, one of ordinary skill in the art would not understand the inventors as, at the time of filing of the present application, having possession of an invention that includes both the pull-down mechanism 6 and a screw and a nut.    
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 3-11 and 13-21 depend, it is unclear whether the main retractors are coupled to respective tables or the same table.  For the purpose of examination, it is assumed the main retractors are coupled to the same table.
Regarding claims 6 and 11, from which claims 7-10 depend, Applicant uses the term “threaded rod blade” and “threading”, but has amended the specification to change “threaded rod blade” to “toothed rod blade” and “threading” to “tooth” (which is more consistent with the original drawings, which do not show a threaded rod blade or threading).  Thus, it is unclear whether the rod blade of claim 6 is threaded or toothed.  For the purpose of examination, it is assumed to be toothed.  
Regarding claim 7, the term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how much the degree of opening between the retractors can vary and still be “similar”.  For the purpose of examination, it is assumed the retractors have the same degree of opening, which is consistent with paragraph [0005] of the present specification (paragraph [0054] of the publication of the present application).
Regarding claim 15, “the bowel retractors (25) and to prevent them from sliding upwards” is indefinite, as only one bowel retractor has been previously recited, and it is unclear whether the system of claim 15 requires one bowel retractor or a plurality of bowel retractors.  For the purpose of examination, it is assumed “the bowel retractor (25) and to prevent it from sliding upwards” is recited.
Regarding claim 17, “the main retractor” is indefinite as multiple main retractors are previously recited.  For the purpose of examination, it is assumed the extension retractors are fixed to respective main retractors.  
Regarding claim 18, “the retractors” are indefinite, as main retractors, extension retractors, and a front retractor are all previously recited, and it is unclear which retractors have pressure sensors disposed on them.  For the purpose of examination, it is assumed the extension retractors are referred to.
Regarding claim 21, “main retractor” is indefinite, as it is unclear if one of the main retractors or the main retractor block is referred to.  For the purpose of examination, “the main retractor block” is assumed to be recited.
Allowable Subject Matter
Claims 1, 3-11, and 13-19 would be allowable if rewritten or amended to overcome the claim objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, and 13-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773